Citation Nr: 9916191	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, including arthritis and rotator cuff tear, 
secondary to service-connected degenerative changes of the 
cervical spine.  

2.  Entitlement to an increased rating for service-connected 
cardiovascular disease with hypertension, status post 
coronary artery bypass graft (CABG), currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

DD 214's on file show that the veteran had active service 
from August 1960 to August 1963, September 1969 to December 
1975, and from December 1975 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in June 1996 and January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The June 1996 rating decision denied 
an increased rating for cardiovascular disease with 
hypertension, status post CABG; the January 1997 rating 
decision denied service connection for a left shoulder 
disability (as secondary to service-connected degenerative 
changes of the cervical spine). 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, or the veteran's service-connected cervical spine 
disability, and the veteran's current left shoulder disorder, 
including arthritis and rotator cuff tear.  

2.  The veteran's service-connected cardiovascular disease 
with hypertension, status post CABG, is primarily manifested 
by chest pain or angina with exertion, uncontrolled 
hypertension despite medication, and fixed percussion defect 
consistent with a prior heart attack, and a history of 
borderline left ventricular hypertrophy shown by EKG, with no 
evidence of current cardiomegaly or marked cardiac 
enlargement confirmed by X-ray or by the apex beat beyond the 
midclavicular line, sustained diastolic pressure of 120 or 
more, arrhythmia, dyspnea at rest, or moderately severe 
symptoms, and no history of substantiated repeated anginal 
attacks, or evidence that more than light manual labor was 
not feasible. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disability, including arthritis and 
rotator cuff tear, secondary to service-connected 
degenerative changes of the cervical spine, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  A rating in excess of 30 percent for cardiovascular 
disease with hypertension, status post CABG, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1- 4.14, 4.104, Diagnostic Codes 7017-7005 
(1998), Diagnostic Codes 7017-7005 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection: Left Shoulder Disability

The veteran claims that his left shoulder disorder, 
including arthritis and a rotator cuff tear, is causally 
related to his service-connected cervical spine 
disability.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
be service connected.  Secondary service connection may 
be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Claims for secondary service connection must be well 
grounded.  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  Libertine 
v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. 
App. 134, 138 (1994). 
The evidence of record reflects that in 1984 the veteran 
complained of left shoulder pain, and presented a history of 
left shoulder bursitis since 1966, which necessitated an 
injection in the left shoulder in 1981 for stiffness.  He 
originally claimed service connection for bursitis of the 
left shoulder on the theory that it was incurred in service 
when his jeep hit a tree and he hit his left shoulder and arm 
against a radio.  Service connection for left shoulder 
disability was denied by the RO in 1985 and by the Board in 
1986.  

In June 1996, the veteran filed a claim for service 
connection for left shoulder arthritis, under the theory that 
this condition was secondary to his service-connected 
degenerative changes of the cervical spine.  At a VA 
examination in July 1996, the veteran complained of left 
shoulder pain, and the resulting diagnostic impression was 
impingement and bicipital tendonitis, as well as arthritis 
based on clinical findings, though X-rays were negative for 
degenerative changes or abnormality of the left shoulder.  

Assuming that the July 1996 VA examination report constituted 
a current diagnosis of left shoulder disability, there is no 
competent medical evidence of record to demonstrate a nexus 
between the veteran's currently diagnosed left shoulder 
disability (including rotator cuff tear, impingement 
syndrome, and arthritis) and his service-connected 
degenerative changes of the cervical spine, or any disease or 
injury during service.  For this reason, the Board must find 
the veteran's claim of entitlement to service connection for 
a left shoulder disability not to be well grounded.  
38 U.S.C.A. § 5107(a); Libertine, supra; Jones, supra. 

The Board recognizes that the veteran may believe that any 
current left shoulder disability is causally related to his 
service-connected degenerative changes of the cervical spine.  
However, while it is true that a lay witness is competent to 
testify as to visible symptoms or manifestations of a disease 
or disability, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service, or another service-connected 
disability.  As a result, while the veteran is competent to 
testify regarding symptomatology experienced at any time, his 
lay opinion regarding the relationship between such 
symptomatology and his service-connected degenerative changes 
of the cervical spine does not present a sufficient basis 
upon which to find this claim to be well grounded.  See 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In determining that the veteran's claim is not well grounded, 
the veteran's claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Board's decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

The Board notes the veteran's contention, through his 
representative in a March 1999 brief on appeal, that he 
wanted an orthopedic specialist to conduct the VA examination 
of the shoulder.  However, there is no entitlement to a VA 
examination by a specialist, and no entitlement to expert 
medical opinion absent a showing of medical complexity or 
controversy involved to warrant such opinion.  See 38 C.F.R. 
§ 3.328 (1998).  Moreover, as the veteran has not presented a 
well-grounded claim, the duty to assist the veteran, to 
include a VA compensation examination, does not arise.  See 
Anderson v. Brown, 9 Vet. App. 542 (1996); Slater v. Brown, 9 
Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 
(1996).  The United States Court of Appeals for the Federal 
Circuit held that only a person who has submitted a well-
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).

The Board considered the doctrine of reasonable doubt.  
However, as the veteran's claim for service connection for a 
left shoulder disability does not even cross the threshold of 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 

II.  Increased Rating: Cardiovascular Disease

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The record reflects that the veteran's service-connected 
cardiovascular disease with hypertension, status post CABG, 
is presently rated 30 percent disabling under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Codes 7017-7005.  The Board 
notes that the Schedule for Rating Disabilities has been 
revised with respect to the regulations applicable to 
cardiovascular system disabilities.  This change became 
effective January 12, 1998.  62 Fed.Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under criteria in effect prior to January 12, 1998, coronary 
artery bypass was rated as 100 percent disabling for one year 
following bypass surgery.  Thereafter, the rating was for 
arteriosclerotic heart disease (Diagnostic Code 7005), with a 
minimum rating of 30 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Code 7017. 

Under criteria in effect prior to January 12, 1998, a 100 
percent rating was warranted for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent rating was also warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment 
precluded.  A 60 percent rating was for application when 
there was arteriosclerotic heart disease following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible.  A 30 percent 
rating was assigned following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal attack 
where ordinary manual labor was feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The revision of the cardiovascular system rating criteria 
effective January 12, 1998 incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs) at which cardiac 
symptoms develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable."  62 Fed. Reg. 65211 (Dec. 11, 
1997).

Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease (coronary artery disease) 
warrants a 10 percent rating when a workload of greater than 
7 METS but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication is required.  A 30 percent rating is provided when 
a workload of greater than 5 METS but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or when there 
is left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is warranted for 
chronic congestive heart failure, or when a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or when there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

Under Diagnostic Code 7017 effective January 12, 1998, 
coronary bypass surgery warrants a 10 percent rating when a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when continuous medication is required.  A 30 percent 
rating is provided when a workload of greater than 5 METS but 
not greater than 7 METS results in dyspnea, fatigue, angina, 
dizziness or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or when a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for three months 
following hospital admission for surgery and, thereafter, if 
there is chronic congestive heart failure, or when a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Prior to January 12, 1998, myocardial infarction  (Code 7006) 
was rated as arteriosclerotic heart disease.  See Code 7005.  

Prior to January 12, 1998, the Rating Schedule provided that 
a 30 percent evaluation is warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  A 60 percent evaluation is warranted if there is 
marked enlargement of the heart (confirmed by roentgenogram), 
or there is an apex beat beyond the midclavicular line, with 
sustained diastolic hypertension with diastolic blood 
pressure readings of 120 or more, which may later have been 
reduced, dyspnea on exertion and more than light manual labor 
is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(1998).

Effective January 12, 1998, the criteria for a 60 percent 
evaluation for myocardial infarction require that the veteran 
have had more than one episode of acute congestive heart 
failure in the past year or; workload of greater than 3 MET's 
but not greater than 5 MET's results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fracture of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7006 (1998).  There are 
the same criteria found in Diagnostic Code 7005.

Initially, the Board notes that the veteran has presented a 
claim for an increased rating for cardiovascular disease with 
hypertension, status post CABG, that is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Court has held that 
an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Tracing the history of the veteran's service-connected 
cardiovascular disorders, service medical records reflect 
that from 1968 to 1980 the veteran experienced elevated blood 
pressure readings.  The veteran complained of chest pain in 
1986 with elevated blood pressure readings, and had a 
borderline electrocardiogram (ECG) in 1989 which revealed 
left ventricular hypertrophy resulting in a diagnosis of 
hypertensive heart disease.  It is shown that the veteran 
experienced elevated blood pressure to require medication 
beginning in April 1989, had episodes of pain suggestive of 
angina, which was relieved with rest and nitroglycerine.  A 
coronary angiography conducted in June 1990 during admission 
to a private hospital revealed congestive heart failure, 
coronary artery disease, and chronic essential hypertension.  
In June 1990, he underwent quadruple coronary artery bypass 
graft.  

By Board decision in December 1991, service connection was 
established for cardiovascular disease.  An RO rating 
decision January 1992 assigned a 30 percent rating from 
August 1991.  In April 1996, the veteran filed a claim for an 
increased rating.   

A routine thallium stress test in April 1996 revealed 
findings consistent with a previously undiagnosed silent 
myocardial infarction, though the study was interpreted as 
normal except for fixed percussion defect consistent with a 
prior heart attack.  At a VA compensation examination in June 
1996, the veteran reported a burning feeling in his chest 
with exertion, which occurred every 3 to 4 days, diagnosed as 
chest pain, possible angina.  Systolic/diastolic blood 
pressure readings were 200/120 in the right arm and 200/110 
in the left arm).  Hypertension was noted to be uncontrolled 
despite medication. 

The veteran's cardiovascular disease would not be more than 
30 percent disabling under Diagnostic Code 7005, in 
consideration of either the old or the new criteria.  There 
has been no history of substantiated repeated anginal 
attacks; nor has it been shown that more than light manual 
labor was not feasible.  No criteria for a rating under 
Diagnostic Code 7005 are met which are not duplicated in the 
more appropriate rating under Diagnostic Code 7017, the old 
criteria.  These criteria are found to be more favorable to 
the veteran because they require a minimum rating of 30 
percent after CABG surgery for coronary artery disease, 
regardless of actual symptomatology.  

The new criteria require a workload of greater than 5 METS 
but not greater than 7 METS that results in dyspnea, fatigue, 
angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. The veteran's thallium stress test 
in April 1996 showed that the veteran achieved 95 percent of 
the maximum stress at a heart rate of 160 beats per minute, 
with only a fixed perfusion defect of the inferior wall of 
the left ventricle, with no other perfusion defects seen.  
There is no symptom or manifestation of coronary artery 
disease in CABG status with hypertension that would qualify 
for a greater than 30 percent rating under either the old or 
the new rating criteria. 
There is EKG evidence of borderline left ventricular 
hypertrophy, but there is no medical evidence of current 
cardiomegaly or marked enlargement of the heart, confirmed by 
roentgenogram or by an apex beat beyond the midclavicular 
line, nor is there indication of sustained diastolic pressure 
of 120 or more, an arrhythmia, dyspnea at rest, or moderately 
severe symptoms.  Thus, the criteria for a 60 percent rating 
under the old criteria found in Code 7007 are not met, and 
the new rating criteria for a 60 percent evaluation under 
Code 7007 are the same as those found in code 7005.

The Board notes the representative's arguments, raised in a 
March 1999 brief on appeal, regarding the revision of 
regulations for diseases of the heart and diseases of the 
arteries and veins.  These arguments included: that the blood 
pressure readings at the June 1996 VA examination demonstrate 
an increase in severity of the veteran's service-connected 
heart disability and more nearly approximate the higher 
rating, under Diagnostic Code 7101; and that clinical 
findings in October 1996 indicate severe right carotid artery 
obstruction and severe difficulties with the service-
connected heart disability.  

With regard to the October 1996 examination findings, an X-
ray (diagnostic imaging) showed arteriosclerosis, but found 
no significant change since previous readings in 1993.  With 
regard to the use of Diagnostic Code 7101, the governing 
regulations provide that the veteran is most appropriately 
rated under Diagnostic Codes 7017-7005, as he in fact 
underwent a CABG.  Diagnostic Code 7017 (old criteria) 
specifically provides for rating status post CABG under the 
Diagnostic Code for arteriosclerotic heart disease, 7005.  
Moreover, with regard to Diagnostic Code 7101, as the 
analysis above demonstrates, a single reading of diastolic 
pressure of 120 does not equate to diastolic pressure 
"predominantly" 120 or more.  Therefore, an increased 
rating is not warranted under Diagnostic Code 7101.  
38 C.F.R. § 4.104.  It is pertinent to note that several 
diastolic blood pressure obtained prior to and after the 
isolated diastolic reading of 120 were well below 120, 
including a diastolic reading of 100 obtained on the most 
recent VA compensation examination.  As the analysis above 
demonstrates, the Board has applied the provision most 
favorable to the veteran, Diagnostic Code 7017 (old 
criteria), which warrants no more than a 30 percent rating.  

The Board notes that, by rating decision in October 1998, the 
RO granted service connection for peripheral vascular 
disease, as secondary to the veteran's service-connected 
disability of cardiovascular disease with hypertension, 
status post CABG, and assigned a separate 20 percent rating 
for this disability under Diagnostic Codes 7199-7114 as 
analogous to arteriosclerosis obliterans.  In so doing, the 
RO specifically considered the symptomatology of 
arteriosclerotic obstructive disease of the left greater than 
the right, producing claudication of the leg involving the 
left femoral and/or popliteal vessels with reduction in flow.  
This symptomatology has not been considered in determining 
whether an increased rating is warranted for the veteran's 
service-connected disability of cardiovascular disease with 
hypertension, status post CABG.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).












ORDER

The veteran's claim of entitlement to service connection for 
a left shoulder disability, including arthritis and rotator 
cuff tear, as secondary to service-connected disability of 
degenerative changes of the cervical spine, having been found 
to be not well grounded, is denied. 

A rating in excess of 30 percent for service-connected 
cardiovascular disease with hypertension, status post 
coronary artery bypass graft, is denied. 





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

